Citation Nr: 1337290	
Decision Date: 11/15/13    Archive Date: 12/23/13

DOCKET NO.  11-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to March 1981, and November 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from February 2011 to January 2013.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents. 

The issues of the underlying claim of entitlement to service connection for a right ankle disability and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. An August 2005 rating decision denied entitlement to service connection for residuals of a broken ankle (right) based on the determinations that service treatment records were unavailable for the Veteran's second period of service, and that there was no evidence of complaints of, treatment for, or a diagnosis of a broken right ankle in the service treatment records from the Veteran's first period of service.

2. The Veteran did not submit a notice of disagreement with the August 2005 rating decision.  No new and material evidence was received by the RO within one year of the issuance of the August 2005 rating decision. 

3. The additional evidence presented since the RO decision in August 2005 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 2005 rating decision, which denied the claim of service connection for residuals of a broken ankle (right), became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. The additional evidence received since the August 2005 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in August 2005, whereby the RO denied service connection for residuals of a broken ankle (right), the following evidence was of record.  The Veteran filed a claim in March 2005 of service connection for "a broken ankle injury that happen[ed] in Germany in [19]84."  The Veteran's service treatment records from his first period of service did not show any complaints of, treatment for, or diagnosis of any condition involving either of the Veteran's ankles.  In response to the RO's request for service treatment records for the Veteran's second period of service, in July 2005 the National Personnel Records Center (NPRC) confirmed that no additional medical records were on file.  The Veteran's treatment records from the Beckley VAMC, dated from April 2005 through July 2005, included the Veteran's complaints of right ankle cracking, popping, and pain, and the Veteran's report that he had broken his right ankle in Germany during service.  The Beckley VAMC records also included a radiological report of x-rays of the Veteran's right ankle in May 2005, and a June 2005 diagnosis of a healed fracture, possibly bimalleolar, of the right ankle with some mild residual ankle pain, as well as mild degenerative change, right ankle.

The RO issued a rating decision in August 2005 denying service connection for residuals of a broken ankle (right).  In particular, the RO determined that an in-service incurrence or aggravation of a disease or injury to the right ankle was not shown by the evidence of record.  The Veteran was notified of the August 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the August 2005 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in August 2005 includes the Veteran's November 2012 DRO hearing testimony, which is new and material evidence because it was not of record at the time of the last final rating decision in August 2005, and provides details on how and when the Veteran broke his right ankle during his second period of service.  The Veteran is competent to report his sustaining an injury to his right ankle during service and symptoms following this injury. 

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right ankle disability as it raises a reasonable possibility that the Veteran suffered an in-service incurrence or aggravation of a disease or injury to the right ankle.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disability is reopened, and to this extent only, the appeal is granted.

(CONTINUED ON NEXT PAGE)

REMAND

Right Ankle

The Veteran contends he broke his right ankle while stationed in Germany during his second period of service, and was treated at a military hospital in either 1983 or 1984.  See, e.g., March 2005 claim.  The Veteran testified at his November 2012 DRO hearing that he broke his ankle in September or October while stationed in Germany, in a town named Wertheim, and that he immediately went to the infirmary.  The Veteran testified he had a cast on his ankle for up to eight weeks, and that he was on restricted duty, but reported every morning to roll call.  Although the record reflects that no service treatment records for the Veteran's second period of active service, to include the years 1983 and 1984, were on file at the NPRC, the record does not indicate a search was conducted for hospital records, sick reports, or morning report records.  On remand, the RO or AMC should make appropriate efforts to obtain these records. 

The February 2013 VA examiner opined that it was less likely than not that the Veteran's current right ankle disability was incurred in or caused by the claimed in-service injury.  The rationale provided was there was "no pathology or supporting evidence for chronicity of care from the 1983 claimed right ankle fracture until 2010 (27 years)."  The examiner listed the "pertinent evidence" as being the lack of service treatment records for the Veteran's second period of service, and that the examiner "relied solely upon [the] [V]eteran['s] personal historical recount[.]"  She then listed the Beckley VAMC and Salem VAMC treatment records, and stated that each had "[n]o supporting evidence for chronicity of care for [the] claimed right ankle condition."  The Board finds the examiner's opinion inadequate because it was based solely on a lack of chronicity of care, and the examiner did not address the Veteran's contentions in his November 2011 substantive appeal that he did not have health insurance since he left service, and therefore he was unable to receive medical care for his ankle because of the cost.  On remand, the RO or AMC should obtain a supplemental opinion addressing the etiology of any current right ankle disability. 

Bilateral Knees

In his October 2010 claim, the Veteran claimed service connection for a bilateral knee condition.  In the disability benefit questionnaire in the February 2013 VA examination report, in the section entitled "Medical opinion for secondary service connection", the February 2013 VA examiner listed each of the Veteran's post-service treatment records and stated, "Bilateral knee DJD diagnosis unrelated to right ankle claimed condition or active service periods."  No opinion or rationale was provided, and the examiner did not address aggravation on a secondary service connection basis.  As such, the February 2013 VA examiner's opinion is inadequate.  On remand, the RO or AMC should obtain a supplemental opinion addressing the etiology of any current right and/or left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request any additional service treatment records including, specifically, hospital records for the Veteran's treatment at a military hospital near Wertheim Germany in September or October 1983, or September or October 1984, from the appropriate records repository.   Efforts to obtain these records should be documented in the claims folder. 

2. The RO/AMC should request the Veteran's service personnel records, to include morning reports and sick reports, for his second period of service from the appropriate records repository.  Efforts to obtain these records should be documented in the claims folder.

3. For items #1 and #2, the RO/AMC must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the RO/or AMC should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

After the above development has been completed, and after any records obtained have been associated with the claims file, obtain addendum opinions from the February 2013 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right ankle disability and bilateral knee disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:  

a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ankle disability is related to the Veteran's reported right ankle injury in service.  The complete rationale for all opinions should be set forth.  

For purposes of the opinion being sought, the examiner should specifically address the Veteran's reports of the in-service injury and whether his current disability is consistent with such injury.  


b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral knee disability is related to service.  The complete rationale for all opinions should be set forth.

For purposes of the opinion being sought, the examiner should specifically address the Veteran's reports of extensive running during service.  

c)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral knee disability is aggravated by the Veteran's right ankle disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the examiner determines that the Veteran's bilateral knee disability is aggravated (i.e., permanently worsened) by the right ankle disability, the examiner, if possible, should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


